Name: Council Regulation (EC) No 2762/94 of 10 November 1994 modifying Regulation (EEC) No 3928/92 establishing a NAFO pilot observer scheme applicable to Community vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 15. 11 . 94 Official Journal of the European Communities No L 294/5 COUNCIL REGULATion (EC) No 2762/94 of 10 November 1994 modifying Regulation (EEC) No 3928/92 establishing a NAFO pilot observer scheme applicable to Community vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) Whereas it is necessary to amend Regulation (EEC) No 3928/92, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 3928/92 applies the NAFO pilot observer scheme adopted by the NAFO Fisheries Commission of the Northwest Atlantic Fisheries Organization on 18 September 1992 (3); Whereas on 17 February 1994 the NAFO Fisheries Commission adopted a proposal to extend the said scheme to 31 December 1994 ; Whereas pursuant to Article YI of the NAFO Convention the proposal will, in the absence of objections, become a measure binding upon Contracting Parties with effect from 18 April 1994 ; Whereas extension of the scheme is acceptable to the Community ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3928/92 is hereby amended as follows : 1 . in the second paragraph of Article 4, '30 June 1994' is replaced by '31 December 1994'; 2. in .1 (i) of the Annex, '30 June 1994' is replaced by '31 December 1994'. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (') OJ No C 193, 16. 7 . 1994, p. 6 . (2) Opinion delivered on 28 October 1994 (not yet published in the Official Journal). (3) OJ No L 397, 31 . 12. 1992, p. 78 . Corrigendum to the Regu ­ lation in OJ No L 44, 22. 2. 1993, p. 82.